Citation Nr: 0122741	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Propriety of the reduction of the 50 percent rating assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the RO.  

The case was remanded by the Board to the RO in July 2001 in 
order to afford the veteran an opportunity to testify at a 
personal hearing via video conference.  The veteran 
subsequently submitted an undated handwritten statement 
canceling his request for a hearing.  



REMAND

Historically, the RO issued an October 1995 rating decision 
which granted the veteran service connection for PTSD with a 
30 percent evaluation assigned to that disability.  

Thereafter, the veteran was afforded a VA examination in June 
1997.  That examination report indicated that the severity of 
the veteran's PTSD had increased.  Specifically, the veteran 
reported continued irritability and having trouble falling 
asleep.  The veteran noted that he continued to work at the 
Postal Service, but that he had been "written up by his 
superiors as being insubordinate."  The veteran continued to 
have intrusive memories of the war during the day, intrusive 
dreams and nightmares at night which continued to wake him up 
in a cold sweat and had an increased startle response.  

The mental status examination continued to reveal a 
hypervigilant individual, who although cooperative and 
coherent, was anxious, agitated and edgy during the 
examination.  He was not hallucinating, delusional or 
psychotic.  His mood and affect, while euthymic, seemed to 
belie an irritability and anger inside of him and he stated 
that often he had homicidal thoughts but would not act on 
them.  He often became more fearful and part of his fear 
seemed to show up his anger.  Recent and remote memory were 
only grossly intact.  There was no evidence of impingement of 
cognitive processes.  Insight was fair and judgment was good.  

The veteran was noted to have continued to present with signs 
and symptoms of PTSD and difficulties secondary to them which 
placed him in danger of not only his social relationship with 
his wife but also his working relationship at work with the 
Post Office.  

The diagnosis was that of PTSD with a Global Assessment of 
Functioning (GAF) score of 42.  

In light of the foregoing VA examination report, the RO 
increased the disability rating to 50 percent for the 
service-connected PTSD, effective on June 24, 1997.  

The veteran was afforded another VA examination in August 
1999.  At that time, the examiner pointed out that the 
veteran had essentially no history of psychiatric diagnosis, 
treatment, prescription of psychotropic medications or 
psychiatric hospitalizations.  In fact, the veteran stated 
that his only contact with mental health professionals was 
being evaluated at previous PTSD VA compensation and pension 
evaluations.  

The VA examiner noted that the veteran gave the impression 
that he was not aware that he suffered from PTSD until being 
evaluated by the previous VA examiner.  The veteran indicated 
that he worked at the Post Office for 13 years, but that he 
did not like his job because of chronic conflicts with his 
supervisor.  The veteran also reported that he was married 
for 28 years to his one and only wife and that they had 2 
children.  The vetera reported a good relationship with his 
wife and children, although he did admit that his wife had 
complained about his drinking and had threatened to leave him 
in the past.  

The VA examiner observed that the veteran presented to the 
interview casually dressed, displayed good grooming and 
hygiene, had a tan and looked physically healthy and a few 
years younger than his stated age by outward appearances.  
The veteran spoke in a clear voice tone at an average rate of 
speed without speech impediment.  The veteran had a n average 
vocabulary and his speech was logical and focused at all 
times.  

On mental status examination, the veteran was alert and 
oriented times four.  The veteran indicated that he was moody 
and had a bad tempter, but essentially described himself as 
holding it in.  He added that he did not hurt people or 
destroy things.  The veteran denied having compulsions, 
anxiety or panic attacks.  The veteran described his appetite 
as good.  He described some mild sleep problems but 
essentially did not appear to suffer from insomnia.  The 
veteran described his energy level as okay and described his 
self esteem and self confidence as 5's on a scale of 1 to 10.  

The veteran denied having problems with concentration.  The 
veteran denied any history of suicidal or homicidal ideation 
or intent.  The veteran denied problems with lateness and/or 
absenteeism at his job.  The veteran denied having nightmares 
in recent years and he denied flashbacks.  The veteran did 
admit that he had a startle response if he heard gunshots or 
fireworks.  The veteran reported that he enjoyed hunting, 
fishing, golfing and gardening.  He appeared to be somewhat 
of a solitary individual, but denied being a loner.  

The VA examiner concluded that the veteran did appear to 
continue to suffer from a number of the symptoms of PTSD; 
however, appeared to have developed some effective coping 
mechanisms and was only mildly debilitated by PTSD at that 
time.  The examiner also noted that the veteran continued to 
abuse alcohol which no doubt had a negative impact upon his 
functioning as well as his marital relationship.  The 
diagnosis was that of PTSD, chronic, mild.  His GAF score was 
listed as 69.  

In light of the foregoing August 1999 VA examination report, 
the RO reduced the veteran's rating to 10 percent for the 
service-connected PTSD, effective on April 1, 2001.  

The veteran timely appealed that determination.  In his 
August 2000 Notice of Disagreement (NOD), the veteran 
indicated that he had only spoke to the doctor for 5 to 10 
minutes and did not feel that that brief interview could "do 
proper justice" to his problem."  

The veteran submitted private treatment records which 
included a September 1999 progress note showing that the 
veteran complained of severe stress at his job.  The relevant 
diagnoses were those of anxiety and depression.  

The veteran also indicated that he had received treatment 
from the VAMC, but there are no such treatment records 
located in the claims file.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the VCAA, the conflicting medical examination 
reports and the possibility of additional treatment records 
not currently of record, the case must be remanded for 
further development of the record.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service-
connected PTSD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to include all VA treatment records, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF score on Axis V.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of occupational 
and social impairment caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




